                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

AMENA WILLIAMS                                                                        PLAINTIFF

v.                                    Cause No. 4:19-cv-04043

TRI-STATE LODGING
INC., et al                                                                      DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff's Motion for Leave to Proceed In Forma Pauperis and Motion

for Service. ECF No. 2. The Court has reviewed the IFP application and finds it should be

GRANTED.

       The Court also GRANTS Plaintiff's Motion for Service.

       This Court directs the U.S. Marshal to serve a copy of the Complaint filed on April 23, 2019

(ECF No. 1) and a copy of this order on Defendants by serving Defendants at the follow addresses:

       Tri-State Lodging, Inc.
       1130 East Interstate 30
       Rockwall, TX 75087
       Attn: Dahyabhai Patel

       Motel 6-Texarkana
       4300 N. State Line Ave
       Texarkana, AR 71854

without prepayment of fees and costs or security thereof. Defendant is ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and a USM 285.

       IT IS SO ORDERED this 25th day of April 2019.

                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U.S. MAGISTRATE JUDGE
